Citation Nr: 1644397	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  10-06 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified at an October 2013 travel Board hearing held before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The matter was last before the Board in March 2016 when it was remanded for further development.  It has now been returned to the Board for further appellate review.


FINDING OF FACT

The evidence is at least in relative equipoise as to whether the Veteran's right ear hearing loss disability is related to noise exposure during active military service.


CONCLUSION OF LAW

Service connection for right ear hearing loss is granted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants the Veteran's claim for service connection for right ear hearing loss, which represents a complete grant of the benefit sought on appeal.  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159.

Legal Criteria, Factual Background and Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Pursuant to 38 C.F.R. § 3.303 (b), when a chronic condition is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., sensorineural hearing loss) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307 (a)(3); 3.309(a) (2015).  The absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153 (a); 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  If the preponderance of the evidence is against the claim, the claim is to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the record shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service records show normal hearing on induction examination in September 1969.  The audiological evaluation in pure tone thresholds at that time were recorded as follows:


A
500
B
1000
C
2000
D
3000
E
4000
RIGHT
15
10
5
X
15

Service treatment records (STRs) are silent for any complaints, treatment or diagnosis of hearing loss.  A March 1971 treatment note reported that the Veteran was injured in the abdomen and face after a blasting cap went off.  The March 1972 separation examination report showed normal hearing.  The audiological evaluation in pure tone thresholds, in decibels, were:


A
500
B
1000
C
2000
D
3000
E
4000
RIGHT
20
0
0
X
5


Post service records include an April 2007 VA medical center treatment record which noted the Veteran's complaints of progressive right ear hearing loss for many years.  It was noted that the Veteran had a history of explosion near his right ear while serving in Vietnam.  The Veteran was described by the treating physician as a " 57 year old male with inciting event leading to right [sensorineural] hearing loss."  A February 2008 treatment record includes the Veteran's report of hearing loss since the explosion of a blasting cap in service.  An April 2008 treatment note  reports a longstanding history of hearing loss after sound exposure during service.  A July 2009 treatment record described the Veteran as having progressive right sided hearing loss and stated that initial asymmetry was a result of concussive trauma to the ear thirty to forty years prior.  

During his October 2013 travel Board hearing, the Veteran testified that he was on a trash pickup team when he picked up a blasting cap which went off soon thereafter.  The Veteran indicated that he was concerned about his shrapnel wounds and did not report hearing loss at the time of the injury.  The Veteran stated that he had had hearing loss off and on since the time of the explosion.  

The Veteran was afforded VA examinations in April 2008 and March 2014, however, as the Board has deemed these examinations to be inadequate in prior remand, they need not be addressed here.  At an April 2016 VA examination, hearing tests revealed puretone thresholds, in decibels, as follows:


A
500
B
1000
C
2000
D
3000
E
4000
RIGHT
55
55
60
60
80

The Veteran was found to have right ear sensorineural hearing loss.  Following a review of the record and examination, the VA examiner noted that the Veteran reported an onset of hearing loss about eighteen years ago.  The examiner stated that review of the medical records revealed normal hearing at the time of enlistment and discharge without significant shift in hearing during the Veteran's military career.  The examiner noted that once exposure to noise is discontinued, there is no significant progression of hearing loss as a result of that noise exposure and that therefore any hearing loss measured in the future could not have been caused by past exposure.  The examiner stated that hearing loss was therefore not related to military noise exposure.

In this case, the first evidence of right ear hearing loss is not documented until 2007.  Thus, the evidence does not show that a diagnosed right ear hearing manifest to a degree of 10 percent or more within one year of discharge and service connection on a presumptive basis is not warranted.

The Veteran's service treatment records indicate that the Veteran was injured following an explosion.  Thus, in-service noise exposure is shown.  The medical evidence also demonstrates a current hearing loss disability.  Thus the issue of service connection turns on whether the evidence demonstrates a nexus between the Veteran's current right ear hearing loss and service.

There are conflicting opinions as to whether the Veteran's currently diagnosed right ear hearing loss is related to his service.  The Veteran's VA examiner opined that right ear hearing loss was not related to service due to the fact that a significant hearing loss was not shown at the time of the Veteran's discharge as compared to his enlistment examination and a finding that hearing loss would not progress following an injury.  By contrast, the Veteran's treating physicians attribute his right ear hearing loss to his in-service trauma.  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 56.  In this case, the Board finds that the evidence is at least in equipoise as to whether the Veteran's right ear hearing loss is related to his service.  Resolving reasonable doubt in favor of the Veteran, service connection for right ear hearing loss is granted.


ORDER

Service connection for right ear hearing loss is granted.

____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


